Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on April 22nd, 2021, which claims 1-16 are presented for examination.
Status of Claims
3.	Claims 1-16 pending.
Priority
4.	The instant application has a foreign priority FR1859912 which filed 10/26/2018.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-16 rejected under 35 U.S.C. 103(a) as being unpatentable over S Kunisetty et al. (US 20180189046), and further in view Okita (20080233943).

Claim 1 is rejected, Kunisetty teaches a method [[for]] of remotely managing a set of at least one equipment in order to update a firmware of each equipment, the method Kunisetty, abstract and summary): 
generating [[(S1)]], at the level of each equipment, data [[on]] regarding the connection of [[said]] the equipment to the network over a predetermined period of time(Kunisetty, US 20180189046, paragraph [0074-0075], In one or more embodiments, the analytics engine (114) of the server structure 101 analyzes 309 the data stored in the historical data database (113) to determine that certain client devices are more likely to be on during an early part of the day compared to a later part of the day. Accordingly, using this information, the smart scheduler engine (118) of the server structure can group these client devices in an earlier batch, e.g., batch 301. Other devices can be grouped into a later group, e.g., group 304. This scheduling is more likely to improve overall success rates. Similarly, if the analytics engine (114) determines that the update for a particular client device is likely to fall in a window where it is likely to be turned OFF, scheduling other devices more likely to be online during earlier periods will improve overall success rates.  Paragraph [0076], to identify the periods each client device is likely to be operational and networked with the server structure 101.), 
determining [[(S3)]], at the level of a remote management server regarding the connection of [[said]] the equipment(paragraph [0074-0076], Accordingly, when a batch is to receive the update, in one or more embodiments the analytics engine (114) of the server structure 101 analyzes 309 the historical online status of the client devices using data stored in the historical data database (113) to identify the periods each client device is likely to be operational and networked with the server structure 101.), 
transmitting [[(S4)]], to each equipment, information relating to the time slot specific to [[said]] the equipment(paragraph [0074-0077], The smart scheduler engine (118) of the server structure 101 then divides 310 the client devices into batches 301,302,303,304,305,306. When scheduling 308, the smart scheduler engine (118) of the server structure 101 assigns client devices that are likely to be online in earlier windows to receive the update 117 prior to those that are less likely to be online. In one or more embodiments, the smart scheduler engine (118) of the server structure 101 can further consider historical update performance rates as an additional constraint on this scheduling so that each batch comprises only the number of client devices expected to successfully complete the update in a given interval. The smart scheduler engine (118) of the server structure 101 can further consider the expected success rate and variation to intelligently oversubscribe client devices into earlier batches. Accordingly, if the update rate should perform unexpectedly quickly, or some of the client devices expected to be online turn out to be offline and fail to perform the update, the smart scheduler engine (118) of the server structure 101 can optimize the use of system resources.), 
transmitting [[(S7)]], to each equipment, information relating to an address of a download server for the purpose of updating the firmware within [[said]] the equipment(paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade.), 
sending [[(S8)]], from each equipment, a request to download the firmware update to the download server associated with the received address(paragraph [0101-0102], paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade), 
sending [[(S9)]], from the download server, firmware update download data to each equipment sending a download request(paragraph [0049], the monitoring auto configuration server interface 111 does this by setting a parameter value from a URL where the client devices 106,121,123 to receive the update 117 can download the same.), and 
downloading [[(S10)]], to each equipment receiving [[said]] the download data, the firmware update in the time slot specific to [[said]] the equipment(paragraph [0103], At 611, a system comprises an update server in communication with one or more client devices across a network. At 611, a scheduling engine of the update server schedules deployment of an update to at least a first group of client devices. At 611, a server interface of the update server deploys the update to the first group of client devices. At 611, an analytics engine, operable with the update server, identifies one or more anomalies occurring in the first group of client devices resulting from the upgrade. At 611, when the analytics engine identifying the one or more anomalies, the scheduling engine cancels future updates to at least a second group of client devices comprising devices having one or more device characteristics that correlate with other devices of the first group of client devices experiencing the one or more anomalies.).  
The Office would like to use prior art Okita to back up Kunisetty to further teach limitation
determining [[(S3)]], at the level of a remote management server regarding the connection of [[said]] the equipment(Okita, fig. 12, fig. 13 and paragraph [0089], The network management apparatus 250 repeats the processes (in steps 12-1 to 12-5) for the base stations to be scheduled (process (in step 12-6)) until all cells in the "tentative determination/determination" fields of FIG. 13 are set to "determination." In this manner, the date and time period of schedule for software update are established for all base stations to be scheduled.  Fig. 14 and paragraph [0092],  FIG. 14 shows the schedule adjustment table 8 obtained when the processing of FIG. 12 is completed. The date, day of the week, and time period for software update for base-station number 2 have been re-scheduled as described with reference to FIG. 13).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Okita into Kunisetty's to calculate an average or weighted average of week average corresponding to a time period and a day of a week of an input work date, and month average corresponding to the period and the work date. A processing section selects the work date and the time period with minimum degree of impact or with the degree of impact equal to or smaller than a predetermined threshold. The processing section updates the software installed in a wireless base stationduring the selected time period on the selected work date as suggested by Okita (See abstract and summary).

Claim 2 is rejected, Kunisetty and Okita teach the  method of claim 1, 
wherein the connection data generated by an equipment are transmitted [[(S2)]] at regular time intervals to the management server, each time interval corresponding to the predetermined period of time(Kunisetty, paragraph [0021-0022], In an active campaign update, the monitoring auto configuration server interface of the update server requests, across a network, electronic devices that are to receive updates to electronically contact the monitoring auto configuration server interface. This request can request the electronic device to receive the update to contact the monitoring auto configuration server interface immediately in one embodiment. In another embodiment, the request can request the electronic device to receive the update to contact the monitoring auto configuration server interface at periodic intervals, e.g., every three hours.  Okita, fig. 12-14 and paragraph [0089-0093].).  

Claim 3 is rejected, Kunisetty and Okita teach the method of claim 1, 
wherein the connection data generated by an equipment during a plurality of predetermined periods of time are associated with a profile at the level of [[said]] the equipment, [[said]] the profile being selected in a memory before being transmitted [[(S2)]] to the management server(Kunisetty, paragraph [0061], Turning to the historical data manager 116, this component monitors data collected periodically by the monitoring auto configuration server interface 111 that is stored in the historical data database 113. The historical data manager 116 can also monitor data prior to an update 117 so that differences in client device performance occurring before and occurring after the update 117 can be determined. In one or more embodiments, the monitoring auto configuration server interface 111 forces a data sample collection just prior to deploying an upgrade. The monitoring auto configuration server interface 111 collects the data just before the scheduled upgrade instead of at a regular periodic time intervals. This works to ensure that the historical data manager 116 has the latest “before” data that may offer additional insights along with the historical data stored in the historical data database 113.  Okita, fig. 12-14 and paragraph [0089-0093].).  

Claim 4 is rejected, Kunisetty and Okita teach the method of claim 1, 
wherein the transmission to an equipment of the information relating to the address of the download server is consecutive to the transmission, from [[said]] the equipment, of a request to open a session to the management server, [[said]] the request to open a session being sent upon detection, by [[said]] the equipment, of the start of the time slot specific to [[said]] the equipment(Kunisetty, paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade.  Paragraph [0023-0024].  Okita, fig. 12-14 and paragraph [0089-0093].).  

Claim 5 is rejected, Kunisetty and Okita teach the method of claim 1, 
wherein each equipment and the management server communicate according to the TR- 069 communication protocol, the connection data being transmitted to the management server in an "inform request" (Kunisetty, paragraph [0048], in one or more embodiments the smart scheduler engine 118 is operable to schedule multiple types of updates as well. For example, in one embodiment the smart scheduler engine 118 schedules an “active campaign” update in accordance with the TR-069 technical specification. In an active campaign update, the monitoring auto configuration server interface 111 of the update server 110 requests, across the network 102, client devices 106,121,123 that are to receive the update 117 to electronically contact the monitoring auto configuration server interface 111 via electronic communication.  Okita, fig. 12-14 and paragraph [0089-0093].).  

Claim 6 is rejected, Kunisetty and Okita teach the method of claim 1, 
wherein the connection data generated at the level of an equipment relate to one or more times of connection of [[said]] the equipment to the network during the predetermined period of time(Kunisetty, paragraph [0074-0075], In one or more embodiments, the analytics engine (114) of the server structure 101 analyzes 309 the data stored in the historical data database (113) to determine that certain client devices are more likely to be on during an early part of the day compared to a later part of the day. Accordingly, using this information, the smart scheduler engine (118) of the server structure can group these client devices in an earlier batch, e.g., batch 301. Other devices can be grouped into a later group, e.g., group 304. This scheduling is more likely to improve overall success rates. Similarly, if the analytics engine (114) determines that the update for a particular client device is likely to fall in a window where it is likely to be turned OFF, scheduling other devices more likely to be online during earlier periods will improve overall success rates.  Paragraph [0076], to identify the periods each client device is likely to be operational and networked with the server structure 101.  Okita, fig. 12-14 and paragraph [0089-0093].).  

Claim 7 is rejected, Kunisetty and Okita teach the method of claim 1, 
wherein the connection data generated at the level of an equipment relate to a quantity of data received by [[said]] the equipment from the network during the predetermined period of time(Kunisetty, paragraph [0074-0075], In one or more embodiments, the analytics engine (114) of the server structure 101 analyzes 309 the data stored in the historical data database (113) to determine that certain client devices are more likely to be on during an early part of the day compared to a later part of the day. Accordingly, using this information, the smart scheduler engine (118) of the server structure can group these client devices in an earlier batch, e.g., batch 301. Other devices can be grouped into a later group, e.g., group 304. This scheduling is more likely to improve overall success rates. Similarly, if the analytics engine (114) determines that the update for a particular client device is likely to fall in a window where it is likely to be turned OFF, scheduling other devices more likely to be online during earlier periods will improve overall success rates.  Paragraph [0076], to identify the periods each client device is likely to be operational and networked with the server structure 101.  Okita, fig. 12-14 and paragraph [0089-0093].).  
Claim 8 is rejected, Kunisetty and Okita teach the method of claim 1, 
wherein the time slot specific to an equipment is determined according to the capacities of the download server relating to a maximum data transmission rate of the download server(Kunisetty, paragraph [0080], If some of the client devices of batch 301 fail to successfully update due to recoverable causes, e.g., being powered OFF or being offline, or update failures exceed a predefined threshold such as five percent, e.g., due to unexpected increase in network traffic, as the update 117 is deployed to subsequent batches 302,303,304,305,306, the smart scheduler engine (118) of the server structure 101 can monitor 315 outstanding and/or unsuccessful updates from the completed batches and re-optimize 316 the schedule based on both the historical metrics of the client devices and the current campaign and client device status, e.g., the client device is failed to update because it was offline now—earlier than expected—or the campaign is performing more slowly than expected, and is likely to perform more slowly in later windows as well.  Okita, fig. 12-14 and paragraph [0089-0093].).  
Claim 9 is rejected, Kunisetty and Okita teach the method of claim 1, the set of at least one equipment comprising at least two equipments, 
wherein the time slot specific to one equipment is further determined according to the data on the connection of the one or more other equipments(Kunisetty, paragraph [0024-0025], Regardless of the type of update, once the smart scheduler engine determines that an update is to be scheduled, in one or more embodiments it schedules the update on a rolling basis. Said differently, in one or more embodiments the smart scheduler engine schedules the updating of various devices in subgroups, with a first group receiving the update first, another group receiving the update second, a third group receiving the update next, and so forth.  Okita, fig. 12-14 and paragraph [0089-0093].).  
Claim 10 is rejected, Kunisetty and Okita teach the method of claim 9, 
wherein the determination of the time slot for updating the firmware specific to each equipment comprises: calculating, for each equipment and for each time slot of a plurality of potential time slots, a value of a parameter representative of a use of [[said]] the equipment in the time slot in question according to the connection data generated by [[said]] the equipment, selecting, for each equipment, the time slot corresponding to the lowest use of [[said]] the equipment, the set of the selected time slots forming a schedule for updating all of the equipments, determining, at each time of a plurality of times of the schedule, an index of potential demand for the download server at [[said]] the time, [[said]] the index being dependent on the respective values of selected time slots comprising [[said]] the time, and when said upon a determination that the index is higher than a predetermined threshold at a given time of the schedule, replacing one of the time slots comprising [[said]] the time with another time slot, [[said]] the other time slot being selected according to the value of the parameter representative of a use of the equipment in question in [[said]] the other time slot(Kunisetty, paragraph [0024-0026], In one or more embodiments, the smart scheduler engine prioritizes the groups in a predefined order. In one or more embodiments, this predefined order is a function of historical data occurring when one or more previous groups received the update. This prioritization will be described in more detail below. However, it is well to know that an analysis of historical data can identify which group is the “best” group and, accordingly, should receive an update first. The identification of which group is “best” can be based upon the goal of the purveyor of the upgrade. For example, if a particular type of device is believed to be at risk of failure as a result of performing the upgrade, the smart scheduler engine may prioritize this group as the “best” because analysis of the aftermath can be used to improve the upgrade performance of subsequent groups.  Paragraph [0027],  the groups are prioritized.  Paragraph [0036],  the analytics engine 114 comprises a grouping/priority manager 115 and a historical data manager 116.  Paragraph [0046-0047],  Each of these groups or subgroups can be selected based upon a number of criteria, including geographic region, network portion, device type, device model number, operating system version, firmware version, or other criterion.  Paragraph [0050-0057], grouping.  Paragraph [0058-0060], grouping.  Okita, fig. 12-14 and paragraph [0089-0093].).  
Claim 11 is rejected, Kunisetty and Okita teach the method of claim 10, 
wherein the value of the parameter representative of a use of an equipment in a given time slot is calculated according at least to the quantity of data received by [[said]] the equipment in [[said]] the time slot(Kunisetty, paragraph [0047], determine optimal times and minimize down time.  Okita, fig. 12-14 and paragraph [0089-0093].).  
Claim 12 is rejected, Kunisetty and Okita teach a non-transitory computer-readable medium which, when executed by at least one processor, cause the at least one processor to implement of claim 1 
Claim 13 is rejected, Kunisetty teaches an equipment the equipment comprising a firmware, , the equipment configured to Kunisetty, abstract and summary):
 generate data [[on]] regarding the connection of [[said]] the equipment to the network over a predetermined period of time (Kunisetty, US 20180189046, paragraph [0074-0075], In one or more embodiments, the analytics engine (114) of the server structure 101 analyzes 309 the data stored in the historical data database (113) to determine that certain client devices are more likely to be on during an early part of the day compared to a later part of the day. Accordingly, using this information, the smart scheduler engine (118) of the server structure can group these client devices in an earlier batch, e.g., batch 301. Other devices can be grouped into a later group, e.g., group 304. This scheduling is more likely to improve overall success rates. Similarly, if the analytics engine (114) determines that the update for a particular client device is likely to fall in a window where it is likely to be turned OFF, scheduling other devices more likely to be online during earlier periods will improve overall success rates.  Paragraph [0076], to identify the periods each client device is likely to be operational and networked with the server structure 101.), 
receive information relating to a time slot, specific to [[said]] the equipment, for downloading a firmware [[(FW)]] update to the equipment(paragraph [0074-0077], The smart scheduler engine (118) of the server structure 101 then divides 310 the client devices into batches 301,302,303,304,305,306. When scheduling 308, the smart scheduler engine (118) of the server structure 101 assigns client devices that are likely to be online in earlier windows to receive the update 117 prior to those that are less likely to be online. In one or more embodiments, the smart scheduler engine (118) of the server structure 101 can further consider historical update performance rates as an additional constraint on this scheduling so that each batch comprises only the number of client devices expected to successfully complete the update in a given interval. The smart scheduler engine (118) of the server structure 101 can further consider the expected success rate and variation to intelligently oversubscribe client devices into earlier batches. Accordingly, if the update rate should perform unexpectedly quickly, or some of the client devices expected to be online turn out to be offline and fail to perform the update, the smart scheduler engine (118) of the server structure 101 can optimize the use of system resources.), 
receive information relating to an address of a download server for the purpose of downloading the firmware update(paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade.), 
send a request to download the firmware update to the download server associated with the received address(paragraph [0101-0102], paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade), 
receive, from the download server, firmware update download data(paragraph [0049], the monitoring auto configuration server interface 111 does this by setting a parameter value from a URL where the client devices 106,121,123 to receive the update 117 can download the same.), and 
download the firmware update in the time slot specific to [[said]] the equipment(paragraph [0103], At 611, a system comprises an update server in communication with one or more client devices across a network. At 611, a scheduling engine of the update server schedules deployment of an update to at least a first group of client devices. At 611, a server interface of the update server deploys the update to the first group of client devices. At 611, an analytics engine, operable with the update server, identifies one or more anomalies occurring in the first group of client devices resulting from the upgrade. At 611, when the analytics engine identifying the one or more anomalies, the scheduling engine cancels future updates to at least a second group of client devices comprising devices having one or more device characteristics that correlate with other devices of the first group of client devices experiencing the one or more anomalies.).    
The Office would like to use prior art Okita to back up Kunisetty to further teach limitation
receive information relating to a time slot, specific to [[said]] the equipment, for downloading a firmware [[(FW)]] update to the equipment (Okita, fig. 12, fig. 13 and paragraph [0089], The network management apparatus 250 repeats the processes (in steps 12-1 to 12-5) for the base stations to be scheduled (process (in step 12-6)) until all cells in the "tentative determination/determination" fields of FIG. 13 are set to "determination." In this manner, the date and time period of schedule for software update are established for all base stations to be scheduled.  Fig. 14 and paragraph [0092],  FIG. 14 shows the schedule adjustment table 8 obtained when the processing of FIG. 12 is completed. The date, day of the week, and time period for software update for base-station number 2 have been re-scheduled as described with reference to FIG. 13)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Okita into Kunisetty's to calculate an average or weighted average of week average corresponding to a time period and a day of a week of an input work date, and month average corresponding to the period and the work date. A processing section selects the work date and the time period with minimum degree of impact or with the degree of impact equal to or smaller than a predetermined threshold. The processing section updates the software installed in a wireless base stationduring the selected time period on the selected work date as suggested by Okita (See abstract and summary).
Claim 14 is rejected, Kunisetty teaches a remote management server in order to update a firmware of each equipment, the management server comprising a processor and configured to(Kunisetty, abstract and summary): 
receive, from each equipment, data [[on]] regarding the connection of [[said]] the equipment to the network over a predetermined period of time(Kunisetty, US 20180189046, paragraph [0074-0075], In one or more embodiments, the analytics engine (114) of the server structure 101 analyzes 309 the data stored in the historical data database (113) to determine that certain client devices are more likely to be on during an early part of the day compared to a later part of the day. Accordingly, using this information, the smart scheduler engine (118) of the server structure can group these client devices in an earlier batch, e.g., batch 301. Other devices can be grouped into a later group, e.g., group 304. This scheduling is more likely to improve overall success rates. Similarly, if the analytics engine (114) determines that the update for a particular client device is likely to fall in a window where it is likely to be turned OFF, scheduling other devices more likely to be online during earlier periods will improve overall success rates.  Paragraph [0076], to identify the periods each client device is likely to be operational and networked with the server structure 101.), 
determine a time slot, specific to each equipment, for updating the firmware, the time slot specific to an equipment being dependent at least on the data [[on]] regarding the connection of [[said]] the equipment(paragraph [0074-0076], Accordingly, when a batch is to receive the update, in one or more embodiments the analytics engine (114) of the server structure 101 analyzes 309 the historical online status of the client devices using data stored in the historical data database (113) to identify the periods each client device is likely to be operational and networked with the server structure 101.), 
transmit, to each equipment, information relating to the time slot specific to [[said]] the equipment(paragraph [0074-0077], The smart scheduler engine (118) of the server structure 101 then divides 310 the client devices into batches 301,302,303,304,305,306. When scheduling 308, the smart scheduler engine (118) of the server structure 101 assigns client devices that are likely to be online in earlier windows to receive the update 117 prior to those that are less likely to be online. In one or more embodiments, the smart scheduler engine (118) of the server structure 101 can further consider historical update performance rates as an additional constraint on this scheduling so that each batch comprises only the number of client devices expected to successfully complete the update in a given interval. The smart scheduler engine (118) of the server structure 101 can further consider the expected success rate and variation to intelligently oversubscribe client devices into earlier batches. Accordingly, if the update rate should perform unexpectedly quickly, or some of the client devices expected to be online turn out to be offline and fail to perform the update, the smart scheduler engine (118) of the server structure 101 can optimize the use of system resources.), and  
transmit, to each equipment, information relating to an address of a download server for the purpose of downloading the firmware update to each equipment in the time slot specific to each equipment(paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade.).  
The Office would like to use prior art Okita to back up Kunisetty to further teach limitation
determine a time slot, specific to each equipment, for updating the firmware, the time slot specific to an equipment being dependent at least on the data [[on]] regarding the connection of [[said]] the equipment (Okita, fig. 12, fig. 13 and paragraph [0089], The network management apparatus 250 repeats the processes (in steps 12-1 to 12-5) for the base stations to be scheduled (process (in step 12-6)) until all cells in the "tentative determination/determination" fields of FIG. 13 are set to "determination." In this manner, the date and time period of schedule for software update are established for all base stations to be scheduled.  Fig. 14 and paragraph [0092],  FIG. 14 shows the schedule adjustment table 8 obtained when the processing of FIG. 12 is completed. The date, day of the week, and time period for software update for base-station number 2 have been re-scheduled as described with reference to FIG. 13)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Okita into Kunisetty's to calculate an average or weighted average of week average corresponding to a time period and a day of a week of an input work date, and month average corresponding to the period and the work date. A processing section selects the work date and the time period with minimum degree of impact or with the degree of impact equal to or smaller than a predetermined threshold. The processing section updates the software installed in a wireless base stationduring the selected time period on the selected work date as suggested by Okita (See abstract and summary).

Claim 15 is rejected, Kunisetty teaches a system (SYS) comprising a set of at least one of the equipment of claim 13 and a remote management server of the equipment for connection to the network in order to update a firmware of each equipment, the management server comprising a processor and configured to: 
receive, from each equipment, data regarding the connection of the equipment to the network over a predetermined period of time(paragraph [0074-0077], The smart scheduler engine (118) of the server structure 101 then divides 310 the client devices into batches 301,302,303,304,305,306. When scheduling 308, the smart scheduler engine (118) of the server structure 101 assigns client devices that are likely to be online in earlier windows to receive the update 117 prior to those that are less likely to be online. In one or more embodiments, the smart scheduler engine (118) of the server structure 101 can further consider historical update performance rates as an additional constraint on this scheduling so that each batch comprises only the number of client devices expected to successfully complete the update in a given interval. The smart scheduler engine (118) of the server structure 101 can further consider the expected success rate and variation to intelligently oversubscribe client devices into earlier batches. Accordingly, if the update rate should perform unexpectedly quickly, or some of the client devices expected to be online turn out to be offline and fail to perform the update, the smart scheduler engine (118) of the server structure 101 can optimize the use of system resources.), 
determine a time slot, specific to each equipment, for updating the firmware, the time slot specific to an equipment being dependent at least on the data regarding the connection of the equipment(paragraph [0074-0076], Accordingly, when a batch is to receive the update, in one or more embodiments the analytics engine (114) of the server structure 101 analyzes 309 the historical online status of the client devices using data stored in the historical data database (113) to identify the periods each client device is likely to be operational and networked with the server structure 101.), 
transmit, to each equipment, information relating to the time slot specific to the equipment(paragraph [0074-0077], The smart scheduler engine (118) of the server structure 101 then divides 310 the client devices into batches 301,302,303,304,305,306. When scheduling 308, the smart scheduler engine (118) of the server structure 101 assigns client devices that are likely to be online in earlier windows to receive the update 117 prior to those that are less likely to be online. In one or more embodiments, the smart scheduler engine (118) of the server structure 101 can further consider historical update performance rates as an additional constraint on this scheduling so that each batch comprises only the number of client devices expected to successfully complete the update in a given interval. The smart scheduler engine (118) of the server structure 101 can further consider the expected success rate and variation to intelligently oversubscribe client devices into earlier batches. Accordingly, if the update rate should perform unexpectedly quickly, or some of the client devices expected to be online turn out to be offline and fail to perform the update, the smart scheduler engine (118) of the server structure 101 can optimize the use of system resources.), and 
transmit, to each equipment, information relating to an address of a download server for the purpose of downloading the firmware update to each equipment in the time slot specific to each equipment(paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade.). 
The Office would like to use prior art Okita to back up Kunisetty to further teach limitation
determine a time slot, specific to each equipment, for updating the firmware, the time slot specific to an equipment being dependent at least on the data regarding the connection of the equipment(Okita, fig. 12, fig. 13 and paragraph [0089], The network management apparatus 250 repeats the processes (in steps 12-1 to 12-5) for the base stations to be scheduled (process (in step 12-6)) until all cells in the "tentative determination/determination" fields of FIG. 13 are set to "determination." In this manner, the date and time period of schedule for software update are established for all base stations to be scheduled.  Fig. 14 and paragraph [0092],  FIG. 14 shows the schedule adjustment table 8 obtained when the processing of FIG. 12 is completed. The date, day of the week, and time period for software update for base-station number 2 have been re-scheduled as described with reference to FIG. 13)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Okita into Kunisetty's to calculate an average or weighted average of week average corresponding to a time period and a day of a week of an input work date, and month average corresponding to the period and the work date. A processing section selects the work date and the time period with minimum degree of impact or with the degree of impact equal to or smaller than a predetermined threshold. The processing section updates the software installed in a wireless base stationduring the selected time period on the selected work date as suggested by Okita (See abstract and summary).

Claim 16 is rejected, Kunisetty and Okita teach the system of claim 15, further comprising a download server send firmware update download data to [[said]] the equipment(Kunisetty, paragraph [0101-0102], paragraph [0101-0102], At 610, the update of 601 comprises a simple network management protocol update. At 610, the method of 601 further comprises setting a parameter value from a uniform resource locator in the first group of client devices. At 610, the uniform resource locator indicates from where to download the upgrade.  Okita, fig. 12-14 and paragraph [0089-0093].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199